The State of




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 16, 2015

                                   No. 04-14-00315-CR

                                    Paulino FLORES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR1058
                      Honorable George H. Godwin, Judge Presiding


                                     ORDER

        The State’s second motion for extension of time to file its brief is GRANTED. The
State’s brief is due on February 16, 2015. No further extensions will be granted.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court